26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERCIA, Appellee,v.Melissa MCNAMEE, Appellant.
No. 94-1340.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1994.Filed:  May 20, 1994.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Melissa McNamee was convicted on a single count of a nine- count indictment with conspiracy to distribute methamphetamine.  She was found guilty after a jury trial and was sentenced to a term of 120 to 121 months.  Prior to sentencing, McNamee filed a motion for a new trial based on evidence that she was taking numerous medications at the time of trial that prevented her from properly assisting her counsel in her defense.  She also contended that newly discovered evidence indicated that at the time of the conspiracy she lacked the mental ability knowingly and intentionally to commit the act of conspiracy.


2
The district court found that the evidence of McNamee's medication was known before and during trial, and that she did not show what her testimony would have been had she testified or that her testimony would likely have produced an acquittal.  The court further found that McNamee did not sustain her burden of proving that she was unable to assist properly in her defense.  He noted that McNamee conferred with her lawyer on several occasions both before and during trial, and that she provided questions for use during cross-examination of a government witness.  Accordingly, the court found that McNamee failed to prove that she lacked a reasonable degree of rational understanding and the ability to communicate with her attorney.


3
Having carefully reviewed the record and briefs, we affirm the district court pursuant to 8th Cir.  R. 47B.